 1   CLEMENTE M. JIMÉNEZ, ESQ.
     California State Bar Number 207136
 2
     431 I Street, Suite 102
 3   Sacramento, CA 95814
     (916) 443-8055
 4
 5   Attorney for Abel Macias-Contreras
 6
                                         UNITED STATES DISTRICT COURT
 7
                                         EASTERN DISTRICT OF CALIFORNIA
 8
 9
10   UNITED STATES OF AMERICA,                           Case No.: 2:18-CR-219 MCE

11                          Plaintiff,                   ORDER REGARDING COMPETENCY
12                                                       EXAMINATION OF DEFENDANT
               vs.                                       PURSUANT TO 18 USC §4241(a)
13
14   ABEL MACIAS-CONTRERAS,

15                          Defendant.
16
17             IT IS HEREBY STIPULATED by and between Assistant United States Attorney,
18   James Conelly, Counsel for Plaintiff, and Clemente M. Jiménez, Counsel for Defendant
19   Abel Macias-Contreras, that the status conference in this matter currently scheduled for
20   April 11, 2019, at 10:00 a.m. be vacated, and the matter be continued to this court’s
21   criminal calendar on July 25, 2019, at 10:00 a.m. for further status conference regarding
22   Defendant’s competency.
23             This matter came before the Court for a status conference on January 3, 2019, at
24   10:00 a.m. Defense counsel expressed his concern about the defendant’s ability to assist
25   in his own defense and, pursuant to 18 USC § 4241(a), orally moved for the Court to
26   order an evaluation of Defendant’s competency. After further inquiry from the court, in
27   addition to the concerns articulated by defense counsel, and based on Defendant’s in-
28   court behavior, the Court ordered the Defendant evaluated pursuant to 18 U.S.C. §§



     18cr219.so.0404.docx                       -1-
 1   4241(b) and 4247(c). At that time, the Court granted the parties’ request to exclude time
 2   pursuant to Local Code A, in light of the delay that would result from the time needed to
 3   evaluate the Defendant and prepare the competency report. As of April 1, 2019, Mr.
 4   Macias-Contreras remains at Sacramento County Main Jail, and has yet to be evaluated.
 5             IT IS FURTHER STIPULATED by the parties that Mr. Macias-Contreras undergo
 6   competency evaluation pursuant to 18 USC §§ 4241(b) and 4247(c), and that a report on
 7   his competency be prepared, accordingly.
 8             IT IS FURTHER STIPULATED that time within which the trial of this case must
 9   be commenced under the Speedy Trial Act, 18 U.S.C. Section 3161 et seq. be excluded
10   from computation of time pursuant to Section 3161(h)(7)(A) and (B)(iv), (Local code T-
11   4), in addition to Local Code A, and that the ends of justice served in granting the
12   continuance and allowing the defendant further time to prepare outweigh the best
13   interests of the public and the defendant to a speedy trial.
14
15   DATED:                 April 1, 2019         /S/   James Conolly
                                                  McGregor Scott
16                                                by JAMES CONOLLY
17                                                Attorney for Plaintiff
18                                                /S/   Clemente M. Jiménez
19                                                CLEMENTE M. JIMÉNEZ
                                                  Attorney for Abel Macias-Contreras
20
21
22
23
24
25
26
27
28



     18cr219.so.0404.docx                   -2-
 1                                               ORDER
 2             The Court, having found that Defendant’s behavior provides reasonable cause to
 3   believe that he may be presently suffering from a mental disease or defect rendering him
 4   mentally incompetent to understand the nature and consequences of the proceedings or to
 5   assist in the preparation of his defense,
 6   IT IS SO ORDERED, that:
 7   1. Defense counsel’s oral motion for a competency evaluation of Defendant is granted.
 8   2. The Defendant is committed to the custody of the Attorney General, who shall find a
 9   suitable facility to evaluate him pursuant to 18 U.S.C. §§ 4241(b) and 4247(c).
10   3. The Defendant shall be examined and a written report regarding his competency
11   provided on or before July 25, 2019.
12   4. The current status conference scheduled for April 11, 2019, at 10:00 a.m., is vacated
13   and the matter set for a status conference regarding Defendant’s competency on July 29,
14   2019, at 10:00 a.m.
15   5. Time under the Speedy Trial Act is excluded from the period of April 11, 2019, up to
16   and including July 29, 2019, under 18 U.S.C. §3161(h)(7)(A), (B)(iv), and Local Code A.
17             IT IS SO ORDERED.
18   Dated: April 8, 2019
19
20
21
22
23
24
25
26
27
28



     18cr219.so.0404.docx                -3-
